                                         Case 3:18-cv-07591-CRB Document 226 Filed 06/16/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                              IN THE UNITED STATES DISTRICT COURT

                                   6                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CITY AND COUNTY OF SAN                           Case No. 18-cv-07591-CRB
                                         FRANCISCO, et al.,
                                   9
                                                          Plaintiffs,                     ORDER RE AMENDED PROPOSED
                                  10                                                      CASE SCHEDULE
                                                 v.
                                  11
                                         PURDUE PHARMA L.P., et al.,
                                  12
Northern District of California




                                                          Defendants.
 United States District Court




                                  13
                                              In light of the parties’ submissions, the Court adopts Plaintiffs’ Updated Proposed
                                  14
                                       Discovery and Trial Schedule with the following deadlines:
                                  15
                                              1. Close of Fact Discovery—January 29, 2021.
                                  16
                                              2. Plaintiffs’ Expert Reports—February 16, 2021.
                                  17
                                              3. Defendants’ Expert Reports—February 16, 2021.
                                  18
                                              4. Close of Expert Discovery—March 26, 2021.
                                  19
                                              5. Motion for Summary Judgment and Daubert Motions—April 23, 2021.
                                  20
                                              6. Oppositions to Motions for Summary Judgment and Daubert Motions—May 21, 2021.
                                  21
                                              7. Replies in Support of Motions for Summary Judgement and Daubert Motions—June 4,
                                  22
                                                  2021.
                                  23
                                              8. All Trial Materials Due—June 11, 2021.
                                  24
                                              9. Final Pretrial Conference—June 18, 2021.
                                  25
                                              10. Trial—June 28, 2021.
                                  26
                                              To the extent that these deadlines work an unreasonable burden on recipients in light of the
                                  27
                                       COVID-19 crisis, the parties are directed to meet and confer in order to try to accommodate each
                                  28
                                          Case 3:18-cv-07591-CRB Document 226 Filed 06/16/20 Page 2 of 2




                                   1   other before seeking the intervention of the Court. If they are able to agree on a modified schedule

                                   2   for those deadlines, they may submit their proposed modifications to the Court for consideration.

                                   3   If they are unable to agree on modified deadlines, the schedule will remain as is.

                                   4           The parties are also ORDERED TO MEET AND CONFER regarding the timing and

                                   5   limitations of additional discovery requests and stipulate to an order they would like the Court to

                                   6   enter if they are able to agree.

                                   7

                                   8           IT IS SO ORDERED.
                                   9           Dated: June 16, 2020
                                                                                             CHARLES R. BREYER
                                  10                                                         United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
